FILED
                           NOT FOR PUBLICATION                              SEP 01 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE PIEDAD SOLORIO,                             No. 10-15702

              Petitioner - Appellant,            D.C. No. 3:06-cv-04641-MHP

  v.
                                                 MEMORANDUM *
MIKE EVANS, Warden; J. DOVEY,
Director, California Department of
Corrections and Rehabilitation,

              Respondents - Appellees.



                  Appeal from the United States District Court
                      for the Northern District of California
                 Marilyn H. Patel, Senior District Judge, Presiding

                           Submitted August 29, 2011 **
                             San Francisco, California

Before: FISHER and RAWLINSON, Circuit Judges, and WRIGHT, District
Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Otis D. Wright, II, District Judge for the U.S. District
Court Central District of California, sitting by designation.
           Petitioner Jose Solorio challenges the district court’s denial of his petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Solorio contends that he

was denied due process because the trial court declined to instruct the jury that the

prosecution had the burden of disproving Solorio acted in self-defense.

           Viewing the instructions as a whole, we hold that no “substantial and

injurious effect or influence on the verdict” occurred. Pulido v. Chrones, 629 F.3d

1007, 1012 (9th Cir. 2010) (citation omitted). Indeed, the trial court repeatedly

reiterated the prosecution’s burden to prove Solorio’s guilt beyond a reasonable

doubt. Thus, the California Court of Appeal’s rejection of Solorio’s due process

claim was not “contrary to,” nor did it “involve[] an unreasonable application of,

clearly established Federal law . . . .” 28 U.S.C. § 2254(d)(1), see also Pulido, 629

F.3d at 1012 (explaining that habeas relief is not appropriate unless the asserted

instructional error has “a substantial and injurious effect or influence on the verdict

. . .”).

           AFFIRMED.




                                                2